DETAILED ACTION
This action is pursuant to the claims filed on April 28, 2022. Claims 1-8 and 10-13 are pending. Claim 9 is canceled. A first action on the merits of claims 1-8 and 10-13 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s Remarks filed on April 28, 2022 is acknowledged.
Applicant’s arguments with respect to claims 1-4, 6-8 and 10-11 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gadsby (U.S. Pat. No. 4,852,571) have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  As presented by Applicant in the April 28, 2022 communication, Gadsby fails to disclose, teach, or suggest, a nonpolarizable electrode film comprising a support that is silica and silver chloride supported on a region including walls of pores in the silica as required in independent claims 1 and 11. Tabuchi (U.S. Pat. No. 4,270,543) teaches a silver-silver chloride layer composition contains silver grains, silver chloride grains and glass frits in which the glass frit is silica (abstract, col. 3, ln. 27-43). However, it is silent as to the silica having pores and the silver chloride being supported on a region including walls of pores in the silica. Therefore, claims 1-8 and 10-13 include allowable subject matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 7, 8 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,873,081 in view of Gadsby (U.S. Pat. No. 4,852,571).
In regard to independent claims 1 & 11, Patent ‘081 claims an electrode material that contains supported silver chloride, the support silver chloride including (i) a support and (ii) silver chloride supported on the support, wherein the support is silica and the silver chloride is supported on a region including walls of pores in the silica (claim 1: a bio-electrode material comprising: a porous support, and silver chloride supported on the porous support, wherein the porous support consists of silica). Patent ‘081 is silent as to additional structures of a bioelectrode.
However, Gadsby discloses additional structures commonly known in a bioelectrodes including a main electrode film (layer 22 applied to sheet 20) and a conductive gel film (layer 25, an ionically conductive, synthetic adhesive layer, col. 3, ln. 32-33). Gasby further discloses the arrangement in which a nonpolarizable electrode film which is the silver/silver chloride layer (24) arranged as claimed. Gadsby further discloses a lead wire (wire 16 or 35 in Figs. 1 & 7), a protective film (sheet 20 in Fig. 1) and a release film (sheet 30 in Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide additional structures of Gadsby to the electrode material of Patent ‘081, thereby arriving a bioelectrode. 
Claims 1, 7, 8 and 10-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,629,325 in view of Gadsby (U.S. Pat. No. 4,852,571).
In regards in independent claims 1 & 11, Patent ‘325 claims an electrode material that contains supported silver chloride, the support silver chloride including (i) a support and (ii) silver chloride supported on the support, wherein the support is silica and the silver chloride is supported on a region including walls of pores in the silica (claims 1-4: a silver chloride paste for formation of a bioelectrode: a support is silica having a pore volume and silver chloride supported on the support). For specific surface area of the silica, see claims 1 and 3.
Patent ‘325 is silent as to additional structures of a bioelectrode.
However, Gadsby discloses additional structures commonly known in a bioelectrodes including a main electrode film (layer 22 applied to sheet 20) and a conductive gel film (layer 25, an ionically conductive, synthetic adhesive layer, col. 3, ln. 32-33). Gasby further discloses the arrangement in which a nonpolarizable electrode film which is the silver/silver chloride layer (24) arranged as claimed. Gadsby further discloses a lead wire (wire 16 or 35 in Figs. 1 & 7),  a protective film (sheet 20 in Fig. 1) and a release film (sheet 30 in Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide additional structures of Gadsby to the electrode material of Patent ‘081, thereby arriving a bioelectrode. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        5/10/2022